DETAILED ACTION
STATUS OF CLAIM SET 5
Effective date May 3, 2018
New		22-26
Canceled	3-4, 6-7, 12, 15-17
Amended	1, 9, 14 
Claims 1-2, 5, 7-11, 13-14, 18-21 of the 6/7/21 are examined.  

RESPONSE TO REMARKS
Applicant amendment and remarks are fully considered but not persuasive.
	101 withdrawn.
Applicant argument persuasive
103 As to applicant remarks and amendment, they are met with a new rejection as shown above. 
Applicant says 

    PNG
    media_image1.png
    772
    664
    media_image1.png
    Greyscale

Examiner response
See Guminy at least ¶ 17-21 Fig 4 and corresponding text 

Applicant says

    PNG
    media_image2.png
    607
    676
    media_image2.png
    Greyscale

Examiner response
See Guminy at least ¶ 17-21 Fig 4 and corresponding text. 
It’s not necessary that entity interaction is a point value. Nor did examiner argue entity interaction in Guminy is point value. 
It’s sufficient Guminy shows incentive/reward (rendering obvious point value) based on feedback content and user profile.

Granularity is a theme throughout Guminy ¶ 26, 28-29, as is updating ¶ 21, 25, 79, 89,  and refining ¶ 25, 27, 34
This renders obvious updating and additional feedback. MPEP 2144.04 also renders obvious
- updating and
- analyzing … additional feedback, and
- calculating … additional point value

As to applicant remarks that p21 granularity is related to how an incentive is provided and it not at all related to calculating points based on feedback
Examiner response
Not true because Guminy calculates reward (Fig 4 and corresponding text) based on profile and feedback and Guminy continually updates and refines based on additional profile and feedback information for granular allotting of reward.

As to applicant remarks that p21 Guminy is silent regarding calculating points on feedback and profile
Examiner response
Examiner disagrees [Wingdings font/0xE0] Guminy at least Fig 4 and corresponding text, ¶ 17-29 

Moreover, Pickover shows a trendsetter of social network influencer profile has value ¶ 3-6 to one who can reward (advertiser). Guminy already shows reward on profile and feedback, and further it would have been obvious for Guminy to reward based on profile (Pickover ¶ 2-6) and content feedback (Pickover ¶ 22 e.g. endorsement). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

And Yu rewards for content feedback (¶ 28-31). Guminy already shows reward on profile and feedback, and further it would have been obvious for Guminy to reward based on content feedback (Yu ¶ 28-31) and profile (Yu ¶ 28). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

Applicant says

    PNG
    media_image3.png
    366
    668
    media_image3.png
    Greyscale

See rejection below.
					CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Prior art reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1, 7-9, 13-14, 18-20 are rejected under US 103 over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 A1) 
CLAIM 1, 9, 14 
Guminy shows
[Wingdings font/0x9F] a physical server (Guminy Fig 1, 120) system comprising a social media aggregator (channel/influence tracking module Fig 2, 226 ¶ 53,56, Fig 1-2 aggregate and track data of customer and customer’s FF (Friends and Followers) at access points 108, 110, 112, 114; Fig 2 e.g. 210, 216, behavior collector, ¶ 19) implemented as one or more dedicated routines or modules executing within the system to access one or more social platforms (Guminy at least Fig 1) via an external network (Guminy at least Fig 1 ‘network’), wherein the social media aggregator is configured to analyze (Guminy at least ¶ 3, 13, Fig 2 210, 216 analytics) the one or more social media platforms (Guminy at least Fig 1) with respect to an aggregation criteria  (Guminy at least ¶ 13, Fig 3) and to extract (Guminy at least Fig 2, 216) social media content meeting the aggregation criteria (Guminy at least ¶ 3, 13, ¶ 19 including aggregation criteria such as sentiments referencing a marketplace offering, Fig 2-3), and wherein the server system (Guminy at least Fig 1) is configured to execute routines which, when executed, cause operations to be performed comprising: (Guminy at least ¶ 5 executable code) (Guminy at least ¶ 3-5, 32-35, 49, 52-53, 55-56) 

    PNG
    media_image4.png
    564
    872
    media_image4.png
    Greyscale


[0053] A channel/influence tracking module 226 is usable by any device within a system, such as the system 100 of FIG. 1, that is configured to monitor and/or track any of the available multiple entity access channels (e.g., customer touch points). The channel/influence tracking module 226 is also usable by devices, such as the computing device.sub.--1 102 through the computing device_N 104 and the social networking server.sub.--1 116 through the social networking server_M 118 to collect social influence information useable by the social influence incentive server 120 to analyze the activities of the friends/followers of the users across the available multiple entity access channels. As described above, the social influence incentive server 120 may utilize the information gathered across the respective system and social networks using the influence-based incentive rules stored within the social networking influence incentive rules database 122. It should be noted that the channel/influence tracking module 226 is illustrated with a dashed-line representation within FIG. 2 to indicate that this module may be an optional component for the core processing module 200 for certain implementations/devices, such as the social influence incentive server 120. However, it should be noted that the social influence incentive server 120 may also be configured to directly collect information related to the social influence of users. The behavior collector module 218 of the social influence incentive module 216 may gather information collected by the channel/influence tracking module 226 for analysis and evaluation by the social influence incentive module 216.
	[0056] The CPU 202, the display 204, the input device 206, the communication module 208, the memory 210, the social influence incentive module 216, the channel/influence tracking module 226, the timer/clock module 228, and the social networking influence incentive rules database 122 are interconnected via an interconnection 230. The interconnection 230 may include a system bus, a network, or any other interconnection capable of providing the respective components with suitable interconnection for the respective purpose.
[0013] … multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected. A social networking influence of the user is determined based upon event interactions by social network connections (e.g., friends, followers, etc.) of the user with the entity via a group of different forms of entity access channels of the entity, such as websites, call centers, kiosks, point of sale (POS) terminals, etc.). A determination is made as to whether the determined social networking influence of the user satisfies a reward threshold defined within a social networking influence incentive rule. An incentive defined within the social networking influence incentive rule for the user is generated in response to determining that the social networking influence of the user satisfies the incentive threshold defined within the social networking influence incentive rule. Changes in the social networking influence of the user over time may be determined and incentives may be adjusted to further incentivize increased social networking influence. Further, the effectiveness of generated incentives may be evaluated over time and adjusted, again to further incentivize increased social networking influence.


[Wingdings font/0x9F] receiving social media content extracted by the social media aggregator, (Guminy Fig 2, Fig 3, 300 detect, ¶ 32) wherein the social media content is associated with a user profile (Guminy at least Fig 4A) and provides feedback (Guminy ¶ 21, 61-62 Fig 3, 4A) related to a monitored product (¶ 17 positively (+) or negatively (-) reference a marketplace offering of an entity, Guminy Figs 3, Fig 4A step 410, Abstract, ¶ 3, ¶ 13-14,  ¶ 17 reference to product offering, ¶ 19 behavior collector referencing user and product feedback) (feedback of not only a user but also user’s friend and followers are associated with a user’s profile)
 [0013] …multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected.
[0014] … provides customized and relevant rewards for system users that share information related to products, services, and other types of offerings (e.g., "checking in" on certain social network sites, social and/or political campaigns, etc.) on social networks.

[Wingdings font/0x9F] storing (Guminy at least ¶ 44-46, 48 collects a variety of information)  information  (Fig 1-2 store information in user profile related to user actions and actions of user’s FF; Spec ¶ 38, 40, 47 says points based on number of friend and   in a database record (Guminy ¶ 17, 19, 63)  of a database (database Guminy at least ¶ 33-34, 49, 53, 55, 56, 58, 71) based on the user profile associated with the social media content (Fig 2, 3, 4A profile) 
   (granularity is a theme throughout Guminy ¶ 26, 28-29)
  (Guminy ¶ 2-3, 13-14, 17, 28, 49)
  (Guminy ¶ 28-29, broadest reasonable interpretation of keyword ¶ 49 includes link, ¶ 61)

    PNG
    media_image5.png
    605
    640
    media_image5.png
    Greyscale
  (Guminy ¶ 17 positively or negatively, ¶ 28 celebrity says a good thing, ¶ 29 brand recognition, “tweet” about experiences, analyze responses, ¶ 61 liking, ¶ 62 + or negative, ¶ 78 negative reference)
 (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel) 

 (Guminy ¶ 17, 19, 24, 49, 63)

[0019] Data associated with a user/customer may be obtained from information associated with customer touch points by a behavior collector. The data may include data records of behavior of a customer in the various touch points. The data may also include indications of actions that are performed by social network connections (e.g., friends, followers, etc.) of the social networking website user in response to the user's social networking activity on the social networking website related to marketplace offerings of entities. The behavior collector may be implemented as a pluggable framework capable of tracking various types of activities performed in response to social networking actions. The activities may include activities on a website including browsing products, adding items to a shopping cart, reviewing products, and may include call center interactions or kiosk/POS interactions, or other activities associated with entity access channels as appropriate for a given implementation.
[0020] The gathered data may be analyzed and mapped to specific social networking activity, and may be mapped to product purchasing transactions or other activities that indicate a positive result of social networking influence. The mapping provides data regarding "outcomes" of social networking interaction and social networking actions by users. For example, if someone tweets positively about a product, the present technology may be utilized to determine how many people bought the product based upon that particular tweet. As such, social networking user influence determination may be informed by use of the present technology.

Guminy ¶ 33-35 collect info of user, user’s FF, ¶ 44-49 store information of activities of user, FF ¶ 53-56 
Guminy says ‘data record’ but not verbatim database record strictly within that paragraph ¶ 19. In the claim, the database record is associated with user profile and the user profile is associated with the social networking system. Guminy ¶ 63 posts are detected by a person, a market offering positively referenced by this person, social connections of user which must be in user’s social profile of social network system. The incentive profile of user is referred and in ¶ 19 as being in a database based on user profile (¶ 4-5, 33-34, 49, 53, 55-56, 58, 71). The Guminy user interactions and information of user incentive profile is stored, in a database.
-database Guminy at least ¶ 33-34, 49, 53, 55, 56, 58, 71 & Pickover ¶ 48, 68-73 & Yu Fig1 ¶ 13, 22, 24, 26 ,28, 35
-database record is shown in at least Guminy ¶ 63, & Pickover ¶ 48, 68-73 & Yu (Fig1 ¶ 13, 22, 24, 26, 28, 35) 
[0063] In response to determining that the detected marketplace offering reference was a positive reference with respect to the marketplace offering at decision point 410, the process 400 identifies social network connections of the user at block 412. Social connections of the user include friends, followers, or other social networking system relationships with persons, whether formalized or un-formalized, by way of one or more social networking websites/systems. As such, the process 400 identifies all of those friends/followers and others connected to the user via one or more social networking websites/systems.

[Wingdings font/0x9F] analyzing the information stored in the database record and related to the user profile and content of the feedback in response to receiving the social media content providing the feedback
Guminy at least ¶ 17-21, Fig 4 and corresponding text 

[Wingdings font/0x9F] calculating a point value based on application of one or more evaluation rules associated with the information related to the user profile and content of the feedback
Guminy at least ¶ 17-21 Fig 4 and corresponding text 

    PNG
    media_image6.png
    821
    588
    media_image6.png
    Greyscale

[Wingdings font/0x9F] updating (Guminy at least ¶ 13, 21 updated, 23, 25, 27-30, 32-33) the information stored in the database record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and providing additional feedback related to 
(granularity is a theme throughout Guminy ¶ 26, 28-29, as is updating ¶ 21, 25, 79, 89,  and refining ¶ 25, 27, 34)
monitored product (Guminy ¶ 2-3, 13-14, 17, 19-20, 28, 49)
(Guminy ¶ 28-29, broadest reasonable interpretation of keyword ¶ 49 includes link, ¶ 61)
(Guminy ¶ 17 positively or negatively, ¶ 28 celebrity says a good thing, ¶ 29 brand recognition, “tweet” about experiences, analyze responses, ¶ 61 liking, ¶ 62 + or negative, ¶ 78 negative reference)
(post comment, tweet, make purchase, activity, entity interaction Guminy ¶ 17, 20, 25-26, 29, 38, 49-51)
the monitored product (Guminy ¶ 19 data record in association with user profile is updated with new social content associated with the user profile and the monitored product ¶ 44, 48. Additional subsequent social content of not only a user but also user’s friend and followers are associated with a user’s profile)

[Wingdings font/0x9F] analyzing the information stored in the database record and related to the user profile and content of the additional feedback in response to receiving the social media content providing the feedback
Guminy at least ¶ 17-21 Fig 4 and corresponding text 
MPEP 2144.04 duplication of parts

[Wingdings font/0x9F] calculating an additional point value based on application of one or more evaluation rules associated with the information related to the user profile and content of the additional feedback
Guminy at least ¶ 17-21 Fig 4 and corresponding text 
MPEP 2144.04 duplication of parts

See Guminy at least ¶ 17-21 Fig 4 and corresponding text. 
It’s sufficient Guminy shows incentive/reward (rendering obvious point value) based on feedback content and user profile.

Granularity is a theme throughout Guminy, .e.g. ¶ 18, 26-29. 
This renders obvious updating and additional feedback. MPEP 2144.04 also renders obvious
- updating and
- analyzing …  additional feedback, and
- calculating … additional point value


    PNG
    media_image7.png
    73
    217
    media_image7.png
    Greyscale
[Wingdings font/0x9F] allocating the point value  to a point field of the database record associated with the user profile,   (Guminy ¶ 18 ‘integrates and combines’ i.e. adds two types of information, ¶ 21 incentive based on influence, user interacts/influence monitored, ¶ 22 ‘integrating’ i.e. adding up, ¶ 23 based upon … SN interactions, most influential people selected for highest reward suggests two or more of the information, ¶ 26-27, 29) (and as to two see Pickover below, e.g. ¶ 39)  associated with user profile, by FF serves as basis for awarding points, incrementing entity counter. Additional subsequent social media content associated with the user profile includes that from user and from FF) (granularity is a theme throughout Guminy ¶ 21, 25-26, 28-29 adding up granular activity with rules for rewarding for based on all granular activity, plus updating activity and basis for reward)
 [0021] With information on influence determined, incentive generation may be performed based upon the results of determined influence within the social networking environments. As such, a set of suggestions may be generated, using the analyzed data of social networking influence, that include one or more suggestions for an incentive using predefined reward/incentive rules that define conditions for rewarding specific users. As such, the suggestions may be considered reward definitions or reward rules. For example, REWARD RULES MAY BE CREATED THAT REWARD POSITIVE BEHAVIOR. Further, the reward rules may be highly customized based upon an incentive profile and effects of user interactions/influence within one or more social circuits/networks. The user's interactions/influence may be MONITORED OVER TIME. The incentive profile may be UPDATED based upon the monitored interactions/influence over time, and the suggestions for incentives and resulting incentives generated may be CHANGED OVER TIME to FURTHER incentivize the user. Accordingly, a set of customized and relevant rewards may be associated with each customer based upon their analyzed influence within one or more social circuits/networks.
[0054] A timer/clock module 228 is illustrated and used to determine timing and date information, such as a time periods over which to collect data regarding actions of social network connections (e.g., friends, followers, etc.) of a user in response to a positive or negative social networking action that references a marketplace offering of an entity, as described above and in more detail below. As such, the social influence incentive module 216 may utilize information derived from the timer/clock module 228 for information processing activities, such as the automated multi-channel, self-learning, social influence-based incentive generation described herein.

Reward based on user action, feedback Guminy ¶ 26, 28, 76 

[0026] Regarding rule application to product interaction markers, incentives may be generated in a granular manner based upon a variety of factors. For example, if it is determined that three (3) people purchase a product (added to shopping cart) and that two (2) additional persons browsed the product in response to a recommendation from a user on a social networking website, the user may be given a particular level of discount on a product purchase. Alternatively, if it is determined that three hundred (300) people purchase a product and that two thousand (2000) additional people browsed the product in response to a recommendation from a user on a social networking website, the user may be given a courtesy telephone call thanking the user for the good recommendation along with a higher discount on a product purchase.
[0028] It should be noted that a person that receives an incentive or a reward does not need to be a customer of a particular business or support a particular cause to be rewarded using the present technology. For example, a person that is not a customer may have influence and recommend a product that is seen while shopping either within a store or online, and if this user generates positive information (e.g., a celebrity says a good thing about a product or service) that results in sales or product reviews, that person may be rewarded or receive a courtesy telephone call thanking them for their positive statements. Many variations on inventive rules and granularity are possible …


    PNG
    media_image8.png
    818
    451
    media_image8.png
    Greyscale
[Wingdings font/0x9F] allocating the additional point value  to the point field of the database record associated with the user profile based on the subsequent social media content feedback two see Pickover below, at least ¶ 39)  so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time (Guminy ¶ 49, reward based on customer/supporter shares a link and this is followed by 10 FF click, Guminy ¶ 50 user gets $10 when 3 FF visit website, ¶ 54, ¶ 65 subsequent, SN activity over time ¶ 66, ¶ activities reach a threshold.) (granularity is a theme throughout Guminy ¶ 21, 25-26, 28-29 adding up granular activity with rules for rewarding for based on all granular activity, plus updating activity and basis for reward)
[0020] The gathered data may be analyzed and mapped to specific social networking activity, and may be mapped to product purchasing transactions or other activities that indicate a positive result of social networking influence. The mapping provides data regarding "outcomes" of social networking interaction and social networking actions by users. For example, if someone tweets positively about a product, the present technology may be utilized to determine how many people bought the product based upon that particular tweet. …

Applicant claimed ‘associated’; activities of user and user’s FF are associated with user. User’s activities and subsequent activities of FF accumulate data (points) which can yield a reward if a threshold is met or exceeded. It would have been obvious to combine Guminy, Yu, motivated by the advantage of allocating points not just based on first feedback at a first social media platform, but also based on subsequent content at a second social media platform and incentivize product recommendations as Guminy does (Fig 3) and Yu ¶ 1-2, 31 does.
[Wingdings font/0x9F] applying one or more evaluation rules to the social media content to allocate points the database record associated with the user profile based on the feedback (¶ 19, Guminy Fig 4, Abstract, ¶ 3) Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81)
[Wingdings font/0x9F] monitoring the database record over time to determine when a total number of points stored in the database record for the user profile exceeds a threshold quantity of points (Guminy ¶ 19-26 analyze  record where the record is a database record Fig 4). Guminy rewards when a threshold is met, while above threshold is an obvious rearrangement MPEP 2144.04, from one option (at threshold) to an obvious alternative (above threshold) to incentivize recommendation. And reward for behavior not at a threshold is universally old and well known; if you drive below a speed limit, you don’t get a ticket. One could list thousands of such examples. Pickover (below) has exceed (at least ¶ 34). 
Guminy has user’s friends and followers (FF) activities (‘activities’ which are data, for incentives points) aggregate over time and these activities are used to increment interaction counter ‘number’ aggregated within a time period ¶ 67-69 determine incentive, which is based on quantified influence based on number of social network (SN) interactions of user’s FF ¶ 70. The aggregating activities is aggregating points. Activities (Guminy) and points (claim) are data. The points are just data. They are not reward points. There is no reward until the data adds up to a threshold and then points can be converted to an incentive or reward
[0013] The subject matter described herein provides multi-channel, self-learning, social influence-based incentive generation. Social networking actions by a user within a social networking website that positively or negatively reference a marketplace offering of an entity (e.g., a product, service, promotional campaign, etc.) are detected. A social networking influence of the user is determined based upon ENTITY INTERACTIONS by social network connections (e.g., friends, followers, etc.) of the user with the entity via a group of different forms of entity access channels of the entity, such as websites, call centers, kiosks, point of sale (POS) terminals, etc.). A determination is made as to whether the determined social networking influence of the user satisfies a reward threshold defined within a social networking influence incentive rule. An incentive defined within the social networking influence incentive rule for the user is generated in response to determining that the social networking influence of the user satisfies the incentive threshold defined within the social networking influence incentive rule. Changes in the social networking influence of the user over time may be determined and incentives may be adjusted to further incentivize increased social networking influence. Further, the effectiveness of generated incentives may be evaluated over time and adjusted, again to further incentivize increased social networking influence.
[0014] As such, the present technology provides customized and relevant rewards for system users that share information related to products, services, and other types of offerings (e.g., "checking in" on certain social network sites, social and/or political campaigns, etc.) on social networks. As such, the present technology assists businesses with directing more traffic and profits to their businesses. The present technology allows businesses to learn more about their customers and the effectiveness of their marketing initiatives, and allows businesses to learn more about the effectiveness of social networks within the context of the incentive approach described herein.
 [0017] Additionally, the present technology utilizes the concept of integration of multiple "entity access channels" to correlate user influence of purchases/support by others within social networks (among their social network associates--friends/followers, etc.) across different business interaction venues. The entity access channels each represent customer/supporter interfaces to a particular business entity, political entity, non-profit entity, or other entity. The entity access channels are referred to herein alternatively as "customer touch points," "touch points," and "business channels." For example, entity access channels may include any venues by which customers/supporters may interact with or communicate with entities, such as websites, call centers, kiosks, point of sale (POS) devices, and other business interaction venues. Further, a "marketplace offering" of an entity may include a product offered for sale by a business, a campaign that is in process by a political party, an article or other matter written by an author and/or published for subscription or any other purpose, or any marketed item or cause for which a sale or support is desired by the entity. Similarly, the phrase "social networking action" as used herein refers to a user interaction within a social networking website that references a marketplace offering of an entity, and may include either a positive or a negative reference to that offering unless otherwise specified. For example, a social networking action may include "liking" a marketplace offering, commenting on a marketplace offering such as within a product page, "checking in" or "pinning an article" on certain social network sites, or other actions as appropriate for a given implementation.

    PNG
    media_image9.png
    789
    599
    media_image9.png
    Greyscale
[0018] As such, multiple entity access channels are available and are used by the present technology for analysis and social influence-based determinations and incentive generation. Each of these interactions, and therefore each of these customer touch points or business channels provide information that may be used to increase knowledge that a business has about its customers, and the influence that users of the present technology have upon their friends within social networks. The present technology integrates and combines knowledge gained from these different customer touch points or business channels to make incentive generation more precise and relevant to the particular users. The terms "customer touch points" and "business channels" are used interchangeably herein. 

Influence updated and “changed over time” ¶ 66, 79-80 is allocating additional points to the point field of the database record associated with the user profile based on the subsequent social media content feedback and updated information stored in the database record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time. 
User’s influence is associated with on user’s posts, feedback, activities as well as later posts, feedback, activities of FF. And influence ‘changed over time’ ¶ 66 renders obvious updated information stored in the database record so that points are aggregated over time based on social media content is associated with a user profile and additional subsequent social media content associated with the user profile. It would have been obvious to incentivize product recommendation not just by user on one social medial platform and subsequently on another social media platform, not just user’s recommendation but also FF. 
And incentives changed over time (Guminy at least ¶ 13-14, 17-21, 23-27), showing based on allocating additional points to the point field of the database record associated with the user profile based on the subsequent social media content feedback and updated information stored in the database record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time

Guminy: in response to points record reaching a threshold, provide incentive (at least ¶ 19-26, 65-70), data record ¶ 19
[Wingdings font/0x9F] in response to the total number of points allocated in the database record exceeding the threshold quantity of points, (Guminy ¶ 65-70, Abstract, ¶ 3) providing an incentive to the user profile via the social media platform (Guminy ¶ 65-70, Fig 1-4, Abstract, ¶ 3, Fig 4A) Guminy meets threshold; the difference between exceed (claim 1, 9) versus meet or reach a threshold (claim 14) is a matter of rearrangement MPEP 2144.04

YU cited for associated with a user profile
Although 
a) Guminy already rewards ¶ 21 reward positive (+) behavior reward positive tweet at least suggests reward for + posts built up (two or more) over time ¶ 45, ¶ 26, ¶ 28 + feedback to a user with respect to time, and 
b) interactions from FF are also associated, 
examiner cites Yu for more explicit reward directly associated with user profile. Yu ¶ 28, Yu Fig 1-2 
	It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of a server configured to execute routines to execute reward for endorsement routines, based on social media content is associated with a user profile and provides feedback related to a monitored product. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption  as taught Yu (¶ 32 Yu). 
Limitation
Yu
[Wingdings font/0x9F] a virtual or physical server system comprising a social media aggregator implemented as one or more dedicated routines or modules executing within the system to access one or more social platforms via an external network, wherein the social media aggregator is configured to analyze the one or more social media platforms with respect to an aggregation criteria and to extract social media content meeting the aggregation criteria, and wherein the server system is configured to execute routines which, when executed, cause operations to be performed comprising:
Yu Fig 1-2, social network server 400, ¶ 5-6, 22-23
[Wingdings font/0x9F] receiving social media content extracted by the social media aggregator, wherein the social media content is associated with a user profile and provides feedback related to a monitored product
¶ 28; receiving endorsements extracted by social media aggregator  Yu Fig 1-2, social network server 400, ¶ 5-6, 22-26 associated with user profile ¶ 28 related to monitored product ¶ 5-6, 23-24 Fig 3
[Wingdings font/0x9F] storing information in a database record of a database based on the user profile associated with the social media content
Yu at least  ¶ 23, ¶ 28-29 Fig 3
[Wingdings font/0x9F] allocating points to a point field of the database record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and the monitored product
Except for point field,
Yu at least ¶ 5-6, ¶ 23-26 Fig 3
Allocating reward at discount ¶ 37 based on two or more endorsements reaching threshold X
[Wingdings font/0x9F] updating the information stored in the   database    record associated with the user profile in response to receiving additional subsequent social media content associated with the user profile and the monitored product
Yu at least ¶ 28
[Wingdings font/0x9F] allocating additional points to the point field of the   database    record associated with the user profile based on the subsequent social media content feedback and updated information stored in the    database    record so that points are aggregated over time for the user profile as social media content related to the monitored product is posted over time
Except for point field, 
Yu at least ¶ 5-6, ¶ 23-26, 28, 30 Fig 3 where the points are endorsements. Current tally of points aggregated over time is provided to user Fig 6 
Allocating additional reward (X+X) at discount ¶ 37 based on two or more endorsements reaching threshold X+X
[Wingdings font/0x9F] monitoring the    database    record over time to determine when a total number of points stored in the database record for the user profile exceeds a threshold quantity of points  
Except for exceeds, Yu shows ¶ 5-6, 28, 30 monitoring database record over time to determine when total endorsements reaches threshold and the difference between reward for points meeting a threshold instead of exceed is a mere rearrangement MPEP 2144.04
[Wingdings font/0x9F] in response to the total number of points allocated in the database record  exceeding the threshold quantity of points, providing an incentive to the user profile via the social media platform
Except for exceeds, Yu shows ¶ 5-6, 28, 30 monitoring database record over time to determine when total endorsements reaches threshold and the difference between reward for points meeting a threshold instead of exceed is a mere rearrangement MPEP 2144.04


PICKOVER is cited for 1) database field, 2) exceeding threshold, 3) two
Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system.
Pickover is cited for at least  	1) database field ¶ 69
					2) exceeding ¶ 34 
					3) allocating … two, ¶ 31, 35
NOT EXPLICIT in Guminy is field. Storing data in a database field is old, is, well-known, shown in Pickover ¶ 19.  
It would have been obvious to combine Guminy with Pickover. They are analogous prior art, both social networking influence, endorsement. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to yield predictable results i.e. based on data (activity, points) providing feedback, increment (Guminy) a field (Pickover) in a reward database having database fields. It would have been obvious to combine Guminy, Pickover for the advantage of using a database field, as taught, suggested and motivated by Pickover in Guminy’s database. And it would have been obvious to use a known technique (storing data in a field of a database) to improve a similar product (Guminy’s database) in the same way for the predictable result of data stored in a database field.
As to exceed threshold, Guminy has threshold. Reward for behavior not at a threshold is universal. Drive below a threshold speed and you don’t get a ticket. We could list thousands of examples familiar to everyone. Further, it is an obvious rearrangement (at threshold as in Guminy & Yu versus above threshold as in claim and Pickover) MPEP 2144.04. Examiner doesn’t not to take Official Notice. 
NOT EXPLICIT in Guminy, Yu is exceed (claim 1, 9, but not 14) a threshold but Pickover ¶ 34 shows exceeds social index threshold is a trigger; threshold T ¶ 39. 
2nd, it would have been obvious to a person of ordinary skill in the art looking at Guminy or Yu to provide an incentive when a threshold is exceeded as a design consideration for motivating further endorsements (endorsements exceeding) as taught by both Guminy ¶ 2 & Yu ¶ 1-2. And market forces lead to adoption of a reward-for-endorsement system (each of Guminy, Yu) that consequently increases market share (Guminy ¶ 2) (Yu ¶ 1-2), further motivating the combination.
As to two, the claims says allocating …. two.
	Guminy stores data collected as a basis for allocating points and allocating additional points based on many kinds of data interactions; Guminy’s entity interaction is an umbrella term, not 1 thing. Guminy at least ¶ 3-5, 13.
	Guminy rewards with incentive based at least on ‘entity interactions’, which is an umbrella term including 
1- Connections with friends ¶ 13
2 - Connections with followers ¶ 13
3 - Connections across entity access channels or platforms (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel)
4 - Connections for other types of social networking relationships ¶ 17
5 - marketplace offering including product for sale or reference to product for sale ¶ 17 i.e. monitored product, keyword
6 - evaluation content, i.e. positive, negative, liking ¶ 13, 17
7- evaluation content  and commenting, pinning, checking in, other ¶ 17
8 - reference a marketplace offering Abstract, i.e. monitored product, keyword
9 - different platforms ¶ 36 (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel)
10 - since Guminy says the goal of Advertisers is to increase market share of ‘brands’ ¶ 2, it’s obvious from ¶ 2-3, 13 that one of the factors (information) on which to base allocating points and additional points is brand.
11 - Connections with ‘etc’ ¶ 13, the et cetera is Latin for ‘and the rest’ and a person of ordinary skill understands Guminy is open-ended; says a multitude of other connections demonstrating influence could be substituted for friends, followers.
12 	Also see ¶ 1, 3, Yu “like” ¶ 1, 25, link=keyword ¶ 1, product ¶ 1, no. of endorsements ¶ 1 is posting history, no. of purchases reaching threshold is posting history ¶ 3, ¶ 24, posting history ¶ 1, no. of influences ¶ 45, Fig 3, 6. 
13 	Also Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 
3) Pickover shows database field ¶ 69
4) allocating and allocating additional subsequent based on two at least Fig 3 step 610
	3rd, it would have been obvious to combine Guminy with Pickover. They are analogous prior art, both discussing the value to an advertiser of the influencer (Guminy) or trendsetter (Pickover) in social networks. It would have been obvious looking at Guminy to consult the works of colleagues in the field and find Pickover. Pickover teaches and suggests the advantage of a social index is its value to an advertiser ¶ 6, 22; this value is a motivation to combine the references. It would have been obvious to improve Guminy’s endorsement incentive SN influencer system with Pickover’s teaching of an index of SN influencer with the predictable result of a more valuable endorsement incentive system. For example, the Guminy/Pickover combination allocates points and allocates additional points to database point field based on two factors and when a threshold is exceeded (Pickover) an incentive is provided.
CLAIM 9
Claim 9 is like claim 1. What’s been said about claim 1 applies to claim 9. And note the following.
[Wingdings font/0x9F] determine a degree of sentiment of the feedback 
(Guminy Fig 4 and corresponding text, Guminy ¶ 17 positive sentiment or negative sentiment, ¶ 28 celebrity says a good thing, ¶ 29 brand recognition, “tweet” about experiences, analyze responses, ¶ 61 liking, ¶ 62 + or negative, ¶ 78 negative reference)
(post comment, tweet, make purchase, activity, entity interaction Guminy ¶ 17, 20, 25-26, 29, 38, 49-51)

NOT EXPLICIT IN GUMINY
[Wingdings font/0x9F] … and a total number of points of other user profiles associated with the respective  user profile in response to the social media data
Guminy rewards with incentive based at least on ‘entity interactions’, which is an umbrella term including 
1- Connections with friends ¶ 13
2 - Connections with followers ¶ 13
3 - Connections across entity access channels or platforms (Guminy ¶ 3, 13-14, 17-18, 20 different platforms such as desktop versus portable platform and portable platform like for mobile, plane, train, moving vehicle), 29, 49, 51 entity access channel)
4 - Connections for other types of social networking relationships ¶ 17
5 - marketplace offering including product for sale or reference to product for sale ¶ 17 i.e. monitored product, keyword

[Wingdings font/0x9F] apply one or more rules to calculate points to be allocated to the respective database record based at least on the degree of sentiment of the feedback and the total number of other user profiles associated with the respective user profile 

number See Yu at least Fig 5 and corresponding text 

Also Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 
	It would have been obvious to combine Guminy (degree of sentiment) with Pickover and/or Yu (each having number) for the predictable result of reward based on determined degree of sentiment and total number of other user profiles (Guminy’s FF) for leveraging the benefit of a trendsetter or influencer whose number of friends or followers is especially beneficial to advertiser (Pickover ¶ 2-6, Yu). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

NOTE FURTHER
[Wingdings font/0x9F] receiving social media data from a social media aggregator configured to analyze one or more social media platforms via an external network to identify social media containing a name of the monitored product, wherein the social media data comprises feedback associated with the monitored product
-Broadest reasonable interpretation of name of product is product or service reference or identifier Guminy ¶ 13, 17, 78, Fig 3 step 302, ¶ 28
-Yu product name in feedback is Original Jeans Fig 4, Skinny Jeans Fig 5-6, 5 Pocket Leggings Fig 6
[Wingdings font/0x9F] generate database records stored on the one or more databases, wherein each database record stores 
 data related to a social media account of the one or more social media platforms, (Guminy ¶ 19, 33-34, 48, Yu ¶ 28)
 a user profile associated with the social media account, and (Guminy Fig 4A)
 associated social media content made by the social media account (Guminy ¶ 19, 48)
[Wingdings font/0x9F] for a respective database record, update data stored in the respective database record associated with a respective user profile each time social media data is received from the social media aggregator, wherein the social media data is related to a respective social media account associated with the respective user profile and associated with feedback associated with the monitored product
Guminy ¶ 19 data record in association with user profile is updated with new social content associated with the user profile and the monitored product ¶ 44, 48. Additional subsequent social content of not only a user but also user’s friend and followers are associated with a user’s profile
[Wingdings font/0x9F] evaluate the respective social media content received from the social media aggregator using one or more rules, wherein the one or more rules determine points to be allocated to the respective database record based at least on feedback associated with the monitored product and the updated data stored in the respective database record
(¶ 19, Guminy Fig 4, Abstract, ¶ 3) Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81)
[Wingdings font/0x9F] update the respective database record associated with the user profile to allocate the points to the respective database record as determined based at least on the feedback and the updated data
Guminy ¶ 49, reward based on customer/supporter shares a link and this is followed by 10 FF click, Guminy ¶ 50 user gets $10 when 3 FF visit website, ¶ 54, ¶ 65 subsequent, SN activity over time ¶ 66, ¶ activities reach a threshold.
Applicant claimed ‘associated’; activities of user and user’s FF are associated with user. User’s activities and subsequent activities of FF accumulate data (points) which can yield a reward if a threshold is met or exceeded. It would have been obvious to combine Guminy, Yu‘s two information associated with a user profile, motivated by the advantage of allocating points not just based on first feedback at a first social media platform associated with a user profile, but also based on subsequent content at a second social media platform and incentivize product recommendations as Guminy does (Fig 3) and Yu ¶ 1-2, 31 does and the need to ‘encourage’ (Yu ¶ 2) and ‘incent’ (Guminy ¶ 3) endorsements.
Guminy shows analyzing record to get points. Guminy shows detecting keywords within the social media content, wherein the keywords are indicative of the feedback related to the monitored product (Guminy Fig 4, reference marketplace offering e.g. brand ¶ 22, 29). Guminy shows updating the saved information in response to applying the one or more evaluation rules to the social media content (Guminy at least ¶ 21, 25, 81) 
Also (Yu ¶ 5-6, 22-28, 30 Fig 3)
[Wingdings font/0x9F] monitor the points allocated to the respective user record over time based on subsequent social media data received from the social media aggregator and the data stored in the respective database record as updated in response to receipt of the subsequent social media data
(Guminy ¶ 19-26, Fig 4)
Also Yu at least ¶ 28, 30-31
[Wingdings font/0x9F] post a message to the social media account associated with the user profile when a total number of allocated points in the respective database record associated with the user profile exceeds one or more thresholds based on monitoring the points allocated to the respective database record
Guminy at least Fig 3, Fig 4B 434, 438, 448
Also Yu at least ¶ 10
Also Pickover at least ¶ 34, 39 exceed threshold
As to generating or updating the database record stored on the database as social media content is received 
(Guminy Fig 2, ¶¶  38, 44, ¶ 21 update, ¶ 25 update programmatically, ¶ 51, ¶ 79 update, ¶ 81 update)
Also Yu ¶ 5-6, ¶ 22-26 updater, ¶ 28, 30-31 updater, ¶ 45 real time updates Fig 3
Also Pickover at least ¶ 36
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of a server configured to execute routines to execute reward for endorsement routines, based on social media content is associated with a user profile and provides feedback related to a monitored product. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) as early as possible for the predictable result of updating records. 
It would have been obvious to combine Guminy with Pickover. They are analogous prior art, both social networking influence, endorsement. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to yield predictable results i.e. based on data (activity, points) as received for the advantage of evaluating a trendsetter (Pickover ¶ 2-6) in the context of timely (Pickover ¶ 3) ads, as taught, suggested and motivated by Pickover for Guminy’s “Multi-Channel, Self-Learning, Social Influence-Based Incentive Generation”(Title).

CLAIM 14
Claim 14 calculates points on monitored product related to feedback and total friends, followers associated with user profile. 
This is obvious from the Guminy/Yu/Pickover combination.
	Guminy reward is based on monitored product (Fig 4 and corresponding text, ¶ 13, 17, 23-24, 78)
	Guminy reward based on influence ¶ 23 for monitored product ¶ 13, 23-24, 26, ¶ 49, Fig 4) for number of FF ¶ 49
Guminy - number of persons, number of persons, number of persons ¶ 24

	Pickover cares about monitored product being endorsed, discussed; this is of value to advertiser ¶ 6, 22.
	Pickover cares about the social index because it demonstrates the effect of trendsetter/influencer.
Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 
	It would have been obvious to combine Guminy/Pickover for the predictable result of reward based on determined monitored product and total number (Guminy’s FF) for leveraging the benefit of a trendsetter or influencer whose number of friends or followers is especially beneficial to advertiser (Pickover ¶ 2-6). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.
	Moreover Yu’s reward (at least ¶ 23, 33) is based on monitored product
	See Yu at least Fig 5 number
It would have been obvious to combine Guminy/Yu for the predictable result of reward based on determined monitored product. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.
	
CLAIM 8, 13
Guminy/Yu/Pickover shows the above and Guminy shows
claim 1/9, wherein the incentive comprises one or more of an 
[Wingdings font/0x9F] acknowledgement or comment posted on the social media platform to the user profile, a redeemable code or coupon, or an offer for new or additional products or services (Guminy Fig 1-2, Abstract, ¶ 22, 26, 28 rewarded, higher discount, thank you, ¶ 49 thank you, coupon, ¶ 51 thank you email, best reward to offer. ¶ 76 gift certificate, a coupon, a "thank you" telephone call)
Also Yu at least Fig 3, Fig 5 coupon, ¶ 3 discount, coupon ¶ 11, discount, coupon ¶ 33-41, 44-46, Fig 6
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 18
Guminy/Yu/Pickover shows the above and Guminy shows
18. The method of claim 14, wherein providing an incentive to the user profile comprises providing one or more of a discount to the product, providing a discount to an additional product, providing a sample product, providing store credit, or any combination thereof. (Guminy at least ¶ 49)
Also Yu at least Fig 3, Fig 5 coupon ¶ 11, 33-34, Fig 6
It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 19
Guminy/Yu/Pickover shows the above and Guminy shows
19. The method of claim 14, wherein applying one or more evaluation rules comprises determining a sentiment of the feedback, a degree of the sentiment of the feedback, or any combination thereof. (Guminy sentiment and degree, two values + or negative ¶ 17, ¶ 20-21, ¶ 27 celebrity says good thing, ¶ 29 tweet about, ¶ 54, ¶ 62)
Also Yu ‘like’ Fig 4-6, ¶ 1, 25
It would have been obvious at the time of filing to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of evaluation determining sentiment of feedback. It would have been obvious to combine Yu and Guminy. The references are analogous prior art, both rewarding endorsement. Yu already teaches a server for aggregating user’s endorsements as well as those of FF (friends and followers), counting or tallying them up, telling user how many are aggregated so far and how many are needed to get a reward. It would have been obvious to a person of ordinary skill in the art looking at Yu’s rewards for endorsement to consult and consult the works of colleagues and find Guminy and combine the two for the predictable result of rewarding endorser. It would have been obvious looking at Guminy to consult the works of colleagues as to rewarding endorsement and find Yu’s teaching/suggestion/motivation on rewards directly associated with the endorser and combine Guminy and Yu to encourage user (Yu ¶ 2, 31) to publish more endorsements and to encourage early adoption as taught Yu (¶ 32 Yu) 
CLAIM 20
Guminy/Yu/Pickover shows the above and Guminy shows
20. The method of claim 19, wherein applying one or more evaluation rules is performed via machine learning, sentiment analysis tools, or any combination thereof (Guminy sentiment and analyze to determine + or negative ¶ 17, 20-21, 23, 54 self-learning, 62, Fig 3. Guminy’s title is 
“Multi-Channel, Self-Learning, Social-Influence-based Incentive Generation”)

Claims 2, 21  is/are rejected under 35 US 103 over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 a1) in view of Multi-Instance (NPL: “Why cloud architecture matters: The advantage of Multi-Instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) 
CLAIM 2
Guminy/Yu/Pickover shows the above and not explicit in Guminy 
2.    The system of claim 1, wherein the physical server system is
[Wingdings font/0x9F] part of a  multi-instance architecture 
Multi-instance shows a physical server such as in Guminy Fig 1 can be part of a datacenter hosting a multi-instance architecture. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations. Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
CLAIM 21
Guminy/Yu/Pickover shows the above and not explicit in Guminy 
2.    The system of claim 1, wherein the one or more dedicated routines or modules are executed via a virtual server using hardware resources of the physical server system
[Wingdings font/0x9F] a virtual server using hardware resources of the physical server system
Multi-instance shows a physical server such as in Guminy Fig 1 can be part of a datacenter hosting a multi-instance architecture. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations. Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.

Claims 5, 10-11 is/are rejected under 35 US 103 over Guminy (US PG PUB 20140019225 A1) in view of Yu (US PG PUB 20120089449 A1) in view of Pickover (US PG PUB 20020161838 A1) in view of Multi-Instance (NPL: “Why cloud architecture matters: The advantage of multi-instance vs. multi-tenant”, Network World, Allan Leinwand CTO ServiceNow Aug 25, 2015) and Breslin (US PG PUB 20170046729 A1)
CLAIM 5, 10
Guminy/Yu/Pickover shows the above and not explicit in Guminy is virtual database server
1/9, wherein the
[Wingdings font/0x9F] database comprises a virtual database server implemented on the physical server system and accessible via a client instance (Guminy at least  Fig 1-4, ¶ 33-34, 49, 53, 55-58, 71) but NOT EXPLICIT virtual database, client instance
Multi-instance shows a physical server such as in Guminy Fig 1 can be virtual database server accessible via a client instance. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), for the predictable result and advantage of being able to “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations, infrastructure pieces “segmented into distinct zones so that the failure of one or more devices does not affect a large set of customers” other advantages of an Multi-instance enterprise cloud platform (Multi-instance last 2 ¶s ). Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
Breslin already teaches virtual storage ¶ 255, virtual memory ¶ 262, and platform virtualization ¶ 274. And Breslin teaches components or subcomponents can be accessed by client instance ¶ 257. Therefore it would have been obvious to a person of ordinary skill in the art that the database (in Guminy or Yu) be virtualized (Breslin ¶ 274) to be accessible by client instance for the advantage of a reward of endorsement on a virtualized platform.
CLAIM 11
Guminy/Yu/Pickover shows the above and not explicit in Guminy is 
11.    The system of claim 9, wherein the one or more processor-based devices comprise virtual servers implemented on the physical server system and accessible via a client instance 
Multi-instance can be combined with in Guminy Fig 1 with the predictable result of processor-based devices comprise virtual servers accessible via a client instance. It would have been obvious for one looking at Guminy to consult the works of colleagues and find Multi-Instance and combine it with Guminy because “clouds that use a Multi-Instance architecture can better minimize the impact of outage” (Multi-Instance), for the predictable result and advantage of being able to “replicate application logic and database for each customer instance”, “move customer instances between these replicated data center pairs”, “avoid the need for a disaster-recovery site” with paired locations, infrastructure pieces “segmented into distinct zones so that the failure of one or more devices does not affect a large set of customers” other advantages of an Multi-instance enterprise cloud platform (Multi-instance last 2 ¶s ). Although Guminy has a physical component (server, database, processor), it would have been obvious to replace the physical component with a multi-instance cloud architecture that allows for replication of application logic and database for each customer and the motivation for doing so is to fully replicate the environment and provide high availability. A person of ordinary skill in the art would understand multi-instance architecture to be virtual.
Breslin already teaches virtual storage ¶ 255, 257, virtual memory ¶ 262, and platform virtualization ¶ 274. And Breslin teaches components or subcomponents can be accessed by client instance ¶ 257. Therefore it would have been obvious to a person of ordinary skill in the art that the database (in Guminy or Yu) be virtualized (Breslin ¶ 274) to be accessible by client instance for the advantage of a reward of endorsement on a virtualized platform.

CLAIM 22 (NEW)
Guminy shows 
claim 1, wherein
[Wingdings font/0x9F] the point value and the 
additional point value are 
different from one another 
based on respective keywords of the feedback and the additional feedback 
Granularity is a theme throughout Guminy ¶ 26, 28-29, as is updating ¶ 21, 25, 79, 89, and refining ¶ 25, 27, 34
This renders obvious updating and additional feedback. MPEP 2144.04 also renders obvious additional feedback.

Guminy determines positive or negative sentiment and applies rule to determine corresponding reward ¶ 17, 21, 23, 25, 28, 54, 62-63, 71, 72, 81, 82 as expressed by references ¶ 17 (keywords), positive or negative.

Given Guminy already discusses positive sentiment and its opposite, negative sentiment, its obvious the reward would be different for a different sentiment. And it is, Guminy ¶ 78

Yu also determines positive sentiment to apply rule for a reward, Fig 5 and corresponding text. Given Yu already discusses positive sentiment and its opposite, negative sentiment, its obvious the reward would be different for a different sentiment.
Pickover already discusses what is positive and beneficial to advertiser, at least ¶ 2-6, 22. Given Pickover already discusses positive sentiment and its opposite, negative sentiment, its obvious the reward would be different for a different sentiment (negative and detrimental instead of positive and beneficial).

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

CLAIM 23 (NEW)
Guminy shows
claim 9, wherein the 
[Wingdings font/0x9F] other user profiles comprise a friend or follower of the user profile 
(Guminy Fig 1, 120 social media aggregator (channel/influence tracking module Fig 2, 226 ¶ 53,56, Fig 1-2 aggregate and track data of customer and customer’s FF (Friends and Followers) at access points 108, 110, 112, 114; Fig 2 e.g. 210, 216, behavior collector, ¶ 19)

Also Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 

See Yu at least Fig 5 and corresponding text 

CLAIM 24 (NEW)
Guminy shows
claim 9, wherein the 
[Wingdings font/0x9F] determine the feedback comprises a positive sentiment (Guminy
[Wingdings font/0x9F] apply the one or more rules to calculate a first number of points to be allocated based at least on the feedback comprising the positive sentiment
[Wingdings font/0x9F] determine the feedback comprises a negative sentiment
[Wingdings font/0x9F] apply the one or more rules to calculate a second number of points to be allocated based at least on the feedback comprising the negative sentiment, wherein the second number of points is different from the first number of points
Granularity is a theme throughout Guminy ¶ 26, 28-29, as is updating ¶ 21, 25, 79, 89, and refining ¶ 25, 27, 34, over time.
This (and MPEP 2144.04 duplication of parts) renders obvious updating and additional feedback. 

Guminy determines positive or negative sentiment and applies rule to determine corresponding reward ¶ 17, 21, 23, 25, 28, 54, 62-63, 71, 72, 81, 82 as expressed by references (keywords)

Given Guminy already discusses positive sentiment and its opposite, negative sentiment, it’s obvious the reward would be different for a different sentiment. Guminy ¶ 78

Yu also determines positive sentiment to apply rule for a reward, Fig 5 and corresponding text. 

Pickover already discusses what is positive and beneficial to advertiser, at least ¶ 2-6, 22. 
Given Pickover already discusses positive sentiment, it’s obvious the reward would be different for a different sentiment (negative, detrimental -- the obvious alternative to positive, beneficial Pickover ¶ 2-6).

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.

CLAIM 25 (NEW)
Guminy shows
claim 9, wherein the 
[Wingdings font/0x9F] determine a first number of points associated with the user profile 
Guminy at least ¶ 61
Yu at least ¶ 28
[Wingdings font/0x9F] apply the one or more rules to calculate a first number of points to be allocated based at least on the first total number of other user profiles associated with the user profile
(Guminy Fig 1, 120 social media aggregator (channel/influence tracking module Fig 2, 226 ¶ 53,56, Fig 1-2 aggregate and track data of customer and customer’s FF (Friends and Followers) at access points 108, 110, 112, 114; Fig 2 e.g. 210, 216, behavior collector, ¶ 19)

Guminy determines user influence Fig 3-4 and corresponding text, a function of number of FF ¶ 24, 49, 66, 68, 70

Also Pickover ¶ 6 number of buddies (friends and followers)
	Pickover shows features obvious to combine to improve Guminy’s endorsement incentive system:
1) influence is based on allocating …. two, ‘ONE OR MORE FACTORS’ ¶ 31 (e.g. number of friends, number of entries in rolodex, social index of friend, keyword ¶ 32, number of postings, history of purchasing i.e. entity interaction or posting history, history of media usage, etc); two ¶ 35
	Pickover says the advantage and motivation of a social index is its value to an advertiser ¶ 6, 22
2) Pickover shows exceeding social index, influence, many factors can be used as a trigger ¶ 34 and thus allocating … two or more types 

See Yu at least Fig 5 and corresponding text 

[Wingdings font/0x9F] determine a second total number of other user profiles associated with the user profile
This is duplication of parts of what is already shown in cited art as discussed above MPEP 2144.04
[Wingdings font/0x9F] apply the one or more rules to calculate a first number of points to be allocated based at least on the second total number of other user profiles associated with the user profile, 
This is duplication of parts of what is already shown in cited art as discussed above MPEP 2144.04

wherein the first total number is greater than the second total number, 
and the first number of points is greater than the second number of points 
Guminy, Pickover, Yu each shows different users have different influence (Guminy Fig 3-4 and corresponding text) and some have stronger influence, stronger social index than others and therefore it is obvious that first total number is greater than the second total number and the first number of points is greater than the second number of points. An example is a celebrity (Guminy ¶ 28) or early adopter (Yu ¶ 32, 34) whose influence affects most early in product lifecycle, and first total number is greater than the second total number, and the first number of points is greater than the second number of points. 

CLAIM 26 (NEW)
Guminy shows
claim 14, wherein the 
[Wingdings font/0x9F] applying, via the physical server system, the one or more evaluation rules to the social media content to calculate a first number of points to be allocated based on the social media content providing feedback related to a first monitored product of the plurality of monitored products 
Guminy at least Fig 1, 3-4 and corresponding text 
Yu at least Fig 3, 5 and corresponding text 
[Wingdings font/0x9F] applying, via the physical server system, the one or more evaluation rules to the social media content to calculate a second number of points to be allocated based on the social media content providing feedback related to a second monitored product of the plurality of monitored products, 
This is duplication of parts of what is already shown in cited art as discussed above MPEP 2144.04
wherein the second number of points is different from the first number of points 
(Yu ¶ 33)



CONCLUSION
Pertinent prior art cited by not relied upon: 	

Neystadt US 20120158476 Online Marketing using rated reviews


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681